 

Case 1:18-cv-02223-GBD Document 97 Filed 01/21/20 Page 1 of 1

 

 

 

    

 

 

UNITED STATES DISTRICT COURT ( cut Ki NT l
SOUTHERN DISTICTOF NEWYORK | DOCU su HD
JOEL RICH and MARY RICH, Lae H
Plaintiffs, =

-against-

 

FOX NEWS NETWORK LLC; MALIA :

ZIMMERMAN, in her individual and professional : 18 Civ. 2223 (GBD)
capacities; and ED BUTOWSKY, in his individual and

professional capacities,

Defendants.
GEORGE B. DANIELS, United States District Judge:

Plaintiffs’ consent motion to file a proposed amended complaint, (ECF No. 92), is

GRANTED. The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
January 17, 2020

SO_ORDERED.

fy
ss.ge B Dinh
HOR B. DANIELS
ited States District Judge

 

 
